—Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered November 15, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
In this buy and bust case, the defendant contends that the People did not prove beyond a reasonable doubt that he knowingly sold cocaine to an undercover police officer. Defendant testified that he filled the vials with soap, prior to selling them, and his expert criticized the police techniques for testing for cocaine.
However, defendant’s testimony and that of his expert only raised issues of credibility, and as the jury’s determination of these issues was not unreasonable, it will be upheld (People v Vigo, 170 AD2d 192, 193, lv denied 77 NY2d 968).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.